Citation Nr: 1022916	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
PTSD, to include on an extra-schedular basis pursuant to 
38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1969, and from July 1987 to May 1990.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2008 rating decision, in which the RO denied 
the Veteran's claim of a rating in excess of 50 percent for 
PTSD.  In March 2008, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in April 2008, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in May 2008.

In May 2010, the Veteran and his spouse testified during a 
Board video-conference hearing before the undersigned 
Veterans Law Judge; a transcript of that hearing is of 
record.

For reasons expressed in more detail, below, the Board has 
recharacterized the appeal as encompassing -in addition to 
the claim for a higher rating for PTSD, noted above-the 
claim for a TDIU due to PTSD, both to include on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b) (as reflected 
on the title page).

The Board's decision addressing the claim for a rating in 
excess of 50 percent for service-connected PTSD, to include 
on an extra-schedular basis pursuant to           38 C.F.R. § 
3.321, is set forth below.  The claim for a TDIU, to include 
on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), 
is addressed in the remand following the order; that matter 
is being remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the matter herein decided have been accomplished.

2.  Pertinent to the December 2007 claim for increase, the 
Veteran's psychiatric symptoms have primarily included 
irritability, nightmares, flashbacks, sleep disturbance, 
panic attacks, outbursts of anger, hypervigilance, and social 
isolation; overall, these symptoms are indicative of no more 
than occupational and social impairment with reduced 
reliability and productivity.

3.  The Veteran's service-connected PTSD has not been shown 
to be so exceptional or unusual as to render the schedular 
criteria inadequate for rating the disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD, 
to include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & West Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an December 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for an 
increased rating for service-connected PTSD, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA; this letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  
The February 2008 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the December 2007 letter-which meets the content of 
notice requirements described in Dingess/Hartman and 
Pelegrini-also meets the VCAA's timing of notice 
requirement.

The Board notes that a June 2008 post-rating letter and the 
April 2008 SOC set forth the relevant rating criteria for 
evaluating the Veteran's PTSD; this notice suffices, in part 
for Dingess/Hartman.  After issuance of the above-described 
notice, and opportunity for the Veteran to respond, the July 
2008 and October 2008 supplemental SOCs (SSOCs) reflect 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records, Social Security Administration 
records, and the reports of June 2007 and January 2008 VA 
examinations.  Also of record and considered in connection 
with this matter are various written documents provided by 
the Veteran, his wife, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record on the claim for an increased 
rating for PTSD is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods, pertinent to the December 2007 claim 
for increase.

The rating for the Veteran's PTSD has been assigned pursuant 
to Diagnostic Code 9411.  However, the actual criteria for 
rating the Veteran's disability are set forth in a General 
Rating Formula for evaluating psychiatric disabilities other 
than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).  

The relevant medical evidence describing the severity of the 
Veteran's service-connected PTSD disorder during this period 
includes several outpatient treatment records from the VA 
Medical Center (VAMC), Social Security Administration 
records, and reports of June 2007 and January 2008 VA 
examinations.  The Board has also considered the Veteran and 
his wife's statements of record, including their testimony 
during the May 2010 hearing.

VA outpatient medical records from a psychotherapy 
appointment in February 2007 reveal that the Veteran 
continued to experience nightmares of combat trauma when 
stimulated by exposure to media events of the war.  The 
Veteran felt strong guilt about events that had occurred 
during service.  The Veteran reported a habit of sharpening 
knives.  Other reported symptoms included variable sleep, 
hypervigilance, a phobia of crowds, chronic irritability, and 
an explosive temper.  The Veteran described great difficulty 
when working in getting along with authority figures, and 
noted that he had no friends other than his family.  The 
Veteran had a strong sensitivity to ridicule, slight, and 
rejection.

On examination, thoughts were coherent, organized, and 
logical.  The psychologist noted that the Veteran suffered 
from significant reliving of traumatic events, much 
apprehensive thinking, and worried ruminations.  Speech was 
normally paced and goal directed.  Mood was anxious/depressed 
and affect was constricted.  Concentration was adequate.  
Activity level was marginal.  Sleep was variable.  Suicidal 
and homicidal ideation were denied.  The Veteran actively 
participated in the session and appeared to comprehend the 
content and aim of discussion.  The Veteran reported no 
longer being able to work.  The psychologist opined that the 
Veteran was unable to sustain gainful employment, reasoning 
that neurobiological mechanisms that normally regulate stable 
mood and arousal had degraded to the extent that the Veteran 
required a very low stress lifestyle to assist him in 
maintaining stable mood, arousal, and behavior.  At this time 
in his life, minor challenges often exceeded his very modest 
stress and frustration tolerance of limits, and elicited 
mental confusion and hyperarousal leading to fight or flight 
behavior.

VA outpatient medical records from January 2007 through 
August 2007 reveal that the Veteran was receiving regular 
group and individual counseling for PTSD.  The Veteran denied 
suicidal or homicidal ideation.  He was often neatly groomed.  
Thoughts were mainly coherent, organized, and logical.  
Positive coping perspective predominated.  Speech was 
normally paced and goal directed.  Mood ranged from depressed 
and anxious to improved.  Concentration was variable, and 
activity level was good.  The Veteran was responding well to 
psychotropic medications.  Sleep was often interrupted, but 
had improved by June 2007.  A GAF score of 60 was assigned in 
March 2007.

On VA examination in June 2007, the Veteran reported having a 
good relationship with his family.  He stated that he had 
acquaintances, but he had no friends.  A history of suicide 
attempts was denied.

On mental status examination, the Veteran was casually 
dressed with unremarkable psychomotor activity.  His affect 
was constricted, and speech was unremarkable.  The Veteran 
was oriented to person, time, and place.  Mood was labile, 
and the Veteran's attitude was guarded toward the examiner.  
The Veteran struggled to maintain concentration.  Thought 
process was unremarkable.  The Veteran had no delusions, 
exhibited appropriate behavior, and judgment and insight were 
intact.  No inappropriate behavior was found.  The Veteran 
had trouble with insomnia.  Moderate panic attacks were 
reported to occur frequently, lasting briefly.  Homicidal and 
suicidal ideation were denied.  No episodes of violence were 
reported; the Veteran noted that his prescription 
psychotropic medication had improved his angry outbursts.  
The Veteran was able to maintain personal hygiene, and had 
slight to moderate problems with activities of daily living.  
Remote and recent memory were normal, and immediate memory 
was mildly impaired.  

The Veteran was found to have recurrent and intrusive 
distressing recollections of his stressing events, including 
images, thoughts, or perceptions.  Intense psychological 
distress occurred with exposure to internal or external cues 
that symbolized or resembled an aspect of the traumatic 
event.  The Veteran maintained an effort to avoid thoughts, 
feelings, or conversations associated with the trauma and 
efforts to avoid activities, places, or people that aroused 
recollection of the trauma.  The Veteran had markedly 
diminished interest or participation in significant 
activities, a feeling of detachment or estrangement from 
others, and a sense of a foreshortened future (e.g., did not 
expect to have a career, marriage, children, or normal life 
span).  The Veteran had difficulty falling or staying asleep, 
irritability, outbursts of anger, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The 
Veteran's symptoms were described as moderate to severe and 
chronic.  The Veteran had retired in April 2003 due to age.  
The Veteran was diagnosed with chronic PTSD, and assigned a 
GAF score of 55.  The examiner noted that there was not total 
occupational and social impairment, although symptoms 
resulted in deficiencies in judgment, thinking, and mood.

VA outpatient medical records from a psychotherapy 
appointment in August 2007 reveal that the Veteran continued 
to experience dissociative flashbacks of a helicopter crash 
and an explosion that he witnessed during Vietnam.  Sleep was 
impaired, with frequent awakening, but had improved since 
taking medications.  Concentration was variable, and he was 
unable to finish certain projects around the home.  The 
Veteran was hypervigilent and avoidant of very crowded 
situations.  He had exaggerated startle response to sudden, 
unexpected loud noise.  He experienced frequent irritability, 
with a low frustration tolerance.  The Veteran avoided 
contact of anything that can be anticipated to remind him of 
Vietnam.  Lost interest in activities was noted.  The Veteran 
had constricted affect and was only able to express affection 
toward his immediate family.  He felt detached and estranged 
from people; as a result, he had no close friends.  

On mental status examination, thoughts were coherent, 
organized, and logical.  The psychologist noted that the 
Veteran suffered from significant reliving and threat based 
perceptions.  Speech was normally paced and goal directed.  
Mood was irritable and affect was constricted.  Concentration 
was variable.  Activity level was good.  Sleep was broken.  
Suicidal and homicidal ideation were denied.  The Veteran 
actively participated in the session and appeared to 
comprehend the content and aim of discussion.  The Veteran 
had been out of work for the past five years and noted that 
he did not get along with many of the men from work.  The 
psychologist opined that the Veteran was unable to sustain 
gainful employment, for the same reasoning as his February 
2007 opinion.

On VA examination in January 2008, the Veteran reported 
experiencing flashbacks, intrusive memories, intermittent 
anxiety attacks (frequently precipitated by watching news or 
war movies which he tended to avoid), poor sleep, avoidance 
of crowds, social isolation, mood swings, irritability, and a 
fair to below normal energy level.  The Veteran saw a 
psychologist once a month and attended therapy sessions once 
a week.  While group therapy was not very helpful, the 
Veteran reported that the sessions with his psychologist 
resulted in improvement.  The Veteran noted that he 
experienced less frequent flashbacks, about one per month or 
every few months.  Sleep was still interrupted, and the 
Veteran reported anxiety attacks, with no chest pain, 
difficulty breathing, numbness, or impending doom.

The Veteran had worked as a plumber all his life since 
separation from service, stating that he retired in 2003.  He 
reported no problems with activities of daily living.

On mental status examination, the Veteran was casually 
dressed and cooperative.  His affect was slightly 
constricted, and speech was normal speed and volume slightly 
low.  The Veteran denied delusions, hallucinations, 
obsessions, compulsions, and hypochondriasis.  He reported 
some phobic avoidance to crowds, helicopters, and war movies.  
The Veteran was alert and oriented to time, place, and 
person.  Concentration was adequate.  Insight was good, and 
judgment was not grossly impaired.  Homicidal and suicidal 
ideation were denied.  The Veteran was diagnosed with chronic 
PTSD, and assigned a GAF score of 60.  Social impairment was 
noted to be moderate, and occupational impairment was noted 
to be mild.

VA outpatient medical records from a psychotherapy 
appointment in March 2008 reveal that the Veteran appeared to 
be in a greater degree of agitated depression due to VA's 
denial of an increased rating for his PTSD.  The Veteran 
reported weekly panic attacks.  Self-destructive behavior was 
denied, and the Veteran remained committed to his treatment 
plan.  The Veteran's medication was slightly increased due to 
the increased panic attacks.  The Veteran was diagnosed with 
chronic PTSD, and assigned a GAF score of 55.

At the May 2010 Board hearing, the Veteran's wife described 
his symptoms as constant forgetfulness, anxiety, depression, 
and isolation.  The Veteran did not like to be around crowds.  
He often became verbally combative with people.  The Veteran 
had stopped attending group counseling because he did not get 
along with other members of the group.

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that 
the criteria for rating in excess of 50 percent for service-
connected PTSD have not been met.

As indicated above, the Veteran's psychiatric symptoms have 
been manifested, primarily, by complaints of irritability, 
nightmares, flashbacks, sleep disturbance, panic attacks, 
outbursts of anger, hypervigilance, and social isolation.  
The Veteran did not present with abnormal speech, judgment, 
or thinking on examination.  The Veteran's speech was often 
goal directed.  He was always casually dressed and well-
groomed.  Delusions, hallucinations, obsessions, compulsions, 
and hypochondriasis were repeatedly denied.  The Veteran was 
always alert and oriented to time, place, and person.  
Concentration was sometimes mildly impaired.  Homicidal and 
suicidal ideation were consistently denied.

The record reflects that the Veteran reported some phobic 
avoidance to crowds, helicopters, and war movies.  On several 
occasions the Veteran complained of having flashbacks and 
nightmares, but at his most recent VA examination, he noted 
that flashbacks occurred once a month or once every few 
months.  The Veteran's symptoms improved due to his 
medication.  Panic attacks occurred frequently, but were not 
accompanied by chest pain, loss of breath, or dizziness.

The preponderance of the aforementioned medical evidence 
reflects that, pertinent to the December 2007 claim for 
increase, the Veteran's psychiatric symptoms have primarily 
included irritability, nightmares, flashbacks, sleep 
disturbance, panic attacks, outbursts of anger, 
hypervigilance, and social isolation, which have resulted in 
no more than occupational and social impairment with reduced 
reliability and productivity.  This is a level of 
occupational and social impairment consistent with the 
currently assigned 50 percent disability rating.

At no point has the Veteran's PTSD met the criteria for at 
least the next higher, 70 percent, rating.  As noted above, 
under the General Rating Formula, a 70 percent rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  However, the objective 
medical evidence does not show such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene that are characteristic of the 70 
percent rating.

The Veteran has had documented symptoms of difficulty in 
establishing and maintaining effective social relationships 
and difficulty adapting to stressful circumstances (including 
work or in a worklike setting).  Furthermore, the Veteran's 
treating psychologist noted that the Veteran would be 
unemployable due to his low tolerance of stress.  Although 
the Veteran has shown difficulty in establishing social 
relationships and work relationships, the competent medical 
evidence reflects that he appears to have a good relationship 
with his family (although the Board acknowledges that the 
relationship requires a great deal of effort to maintain, 
according to his wife's October 2007 lay statement).  
Moreover, on both VA examinations, the Veteran was found to 
be not totally occupationally and socially impaired due to 
his PTSD.  Instead, the Veteran was found to be only mildly 
occupationally impaired and moderately socially impaired at 
his most recent VA examination in January 2008.

While the Board finds that the Veteran's treating 
psychologist's statements of unemployability conceivably 
suggests more significant impairment than what is 
contemplated in the 50 percent rating assigned, the Board 
finds that the evidence, as a whole, demonstrates that the 
Veteran's service-connected PTSD has been no more than 50 
percent disabling based on his symptomatology and behavior on 
several mental status examinations.  The Board further notes 
that the Veteran's occupational and social impairment are 
contemplated in the assigned 50 percent disability rating.

The Board also finds that none of the assigned GAF scores, 
alone, provides a basis for assignment of any higher rating 
for the Veteran's service-connected PTSD.  The assigned GAF 
scores of record are 60 (in March 2007), 55 (in June 2007), 
60 (in January 2008), and 55 (in March 2008).

Under the DSM-IV, GAF scores from 51 to 60 are indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers).

The GAF scores of 55 and 60 clearly reflect even less 
impairment than that contemplated in the current 50 percent 
rating; hence, these scores provide no basis for an increased 
rating.

Under the circumstances of this case, the Board finds that, 
pertinent to the current claim for increase, the 
preponderance of the evidence of record regarding the 
Veteran's PTSD symptomatology has more nearly approximated 
the criteria for the 50 percent rather than 70 percent 
rating.  See 38 C.F.R. § 4.7.  As the criteria for the next 
higher, 70 percent, rating are not met, it follows that the 
criteria for an even higher rating (100 percent) likewise are 
not met.

As a final point, it is noted that, in analyzing this claim, 
the Board has considered the rating criteria in the General 
Rating Formula for Mental Disorders not as an exhaustive list 
of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating. 
The Board has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant a 
higher rating for PTSD.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point since the Veteran's December 
2007 claim for increase, has the disability been shown to be 
so exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321 (cited to in the April 2008 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's PTSD pursuant to 
Hart, and that the claim for a higher rating must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 50 percent for PTSD, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321, is 
denied. 



REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a TDIU due to service-connected PTSD, 
to include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 4.16(b), is warranted.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards in 38 C.F.R. § 
4.16(a).  38 C.F.R. § 4.16(b).

The Veteran's lone service-connected disability is PTSD, for 
which a 50 percent rating has been assigned.  Consequently, 
the percentage requirement of 4.16(a) has not been met.  
However, as noted, entitlement to a TDIU, on an extra-
schedular basis (per 38 C.F.R. § 4.16(b)), may nonetheless be 
established, if the Veteran is shown to be unemployable by 
reason of his service-connected disability.

During the February 2010 Board hearing, and in correspondence 
submitted by a VA psychologist, the Veteran and his 
representative appeared to raise a claim for a TDIU.  The VA 
psychologist opined that the Veteran is unemployable due to 
his service-connected PTSD.  However, the January 2008 VA 
examiner opined that the Veteran was mildly occupationally 
impaired and was retired due to age, not PTSD.

Given the Veteran's request for a total rating, and the 
medical records indicating that the Veteran is unemployable 
due to PTSD, on these facts, the claim for a TDIU is 
essentially a component of the claim for a higher rating for 
PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See 
also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
(holding that where a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO 
has not adjudicated a claim for TDIU, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b).  Under these 
circumstances-to include the medical evidence suggesting 
unemployability-the RO should, after giving the Veteran an 
opportunity to file a formal claim for a TDIU, and completing 
the other actions noted below, adjudicate the matter of the 
Veteran's entitlement to a TDIU, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first 
instance, to avoid prejudice to the Veteran.  See e.g., 
Bernard v. Brown, Vet. App. 384 (1993).

On remand, the RO should obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VAMC 
in Wilkes-Barre, Pennsylvania, dated through March 2008.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain from 
the above-noted facility all outstanding records of VA 
treatment and/or evaluation of the Veteran since March 2008.  
The RO should follow the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The RO's letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is  hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Wilkes-
Barre VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the Veteran, since March 2008.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should furnish to the Veteran a 
VA Form 21-8940, to enable him to file a 
formal application for a TDIU due to 
service-connected PTSD.

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran furnish any additional 
information and/or evidence pertinent to 
the claim for TDIU.

The RO's letter should specifically 
explain how to establish entitlement to a 
TDIU, to include on an extra- schedular 
basis pursuant to 38 C.F.R. § 4.16(b).  
The RO's letter should also clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a TDIU, to 
include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b), in light 
of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


